DETAILED ACTION
Notice to Applicant
This communication is a first Office Action, non-final, on the merits.  Claim 1, as originally filed on 3/8/2021, which claims priority to application 15/178355, filed on 6/9/2016, which claims priority to Provisional Application 62/173347, filed on 6/9/2015, is currently pending and have been considered below.  
Claim 1 is pending.
Effective Filing Date: 6/9/2015
Assignment data: None
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application claims priority application 15/178355, filed on 6/9/2016, which claims priority to Provisional Application 62/173347, filed on 6/9/2015.   

Claim Rejections – 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites presenting real estate listings; creating accounts for a plurality of buyers and real estate agents; capturing a plurality of communications; capturing metadata corresponding to each of the communications; storing the communications and metadata; receiving a request; receiving particular communications; and providing the particular communications to the real estate agent.
The limitations of are presenting real estate listings; creating accounts for a plurality of buyers and real estate agents; capturing a plurality of communications; capturing metadata corresponding to each of the communications; storing the communications and metadata; receiving a request; receiving particular communications; and providing the particular communications to the real estate agent covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a plurality of modules (it should be noted that Applicants’ Specification discloses mere general purpose computing equipment for performing the steps of the invention (See, e.g., Page 38, paragraph [00150] which defines the system as including a processor, memory, storage, an input device, a communication network interface, and an output device communicatively coupled to a communication channel), nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the recitation of generic computer components, the above steps could be performed manually. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a module to perform the above steps. The computing environment in these steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The structural elements of the invention, which include at least a processor, when taken in combination with the functional elements of presenting real estate listings; creating accounts for a plurality of buyers and real estate agents; capturing a plurality of communications; capturing metadata corresponding to each of the communications; storing the communications and metadata; receiving a request; receiving particular communications; and providing the particular communications to the real estate agent, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (data communication in real estate) to a particular technological environment (a general purpose computer).  It should be noted that Applicants’ Specification discloses mere general purpose computing equipment for performing the steps of the invention (See, e.g., Page 38, paragraph [00150] which defines the system as including a processor, memory, storage, an input device, a communication network interface, and an output device communicatively coupled to a communication channel.  These are all generic computer components.  When considered as an ordered combination, the Examiner does not find any combination of the additional elements that amounts to more than the sum of the parts. The Examiner finds that the individual elements of the claims are performing their intended roles and functions.  The processor is used in the invention in a conventional or expected manner. In most cases, the additional elements are applied merely to carry out data processing such as, as discussed above, to present information, create an account, capture communications and metadata, store information, receive a request, retrieve a communication, and provide information, which fall under well-understood, routine, and conventional functions of generic computers.  Therefore, the claimed interactions of the various generically recited devices lacks an unconventional step that confines the claim to a particular useful application in the sense that the result is equivalent to purely mental activity, e.g., data comparison, sharing, and output.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claim 1 recites a plurality of modules coupled with functional steps such as configured to create, configured to capture, etc.  As such, each of these limitations use the phrase “means for” or “step for” or a generic placeholder coupled with functional language, but it is modified by some structure, material, or acts recited in the claim. It is unclear whether the recited structure, material, or acts are sufficient for performing the claimed function.  That is, the generic placeholders are the modules.  However, Page 39, paragraph [00156] discloses that a module can be software, hardware, firmware, and/or circuitry.  As such, the Examiner does not know whether to interpret this under 35 U.S.C. 112(f) because it is unclear if module is a structure.  Even further still, if these were to be considered simply software, then the system claims would require a 35 U.S.C. 101 rejection for software per se because only software modules are claimed.  As such, Applicant needs to specify what these generic placeholders are for proper examination, as discussed below.      
 If applicant wishes to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that the phrase “means for” or “step for” or the generic placeholder is clearly not modified by sufficient structure, material, or acts for performing the claimed function, or may present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function.
If applicant does not wish to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mini et al. (US 6,684,196 B1), hereinafter “Mini.” 
Regarding claim 1, Mini discloses a system (Abstract discloses that Mini is directed to methods and apparatus for facilitating a transaction corresponding to real property between a seller and a buyer via a network.  Col. 19, lines 25-47, along with Fig. 27 describe the computer architecture of the invention as including processors coupled to storage devices including memory), comprising: 
presenting, by a multi-mode communication management system, real estate listings regarding a plurality of properties to a plurality of buyers (Col. 7, lines 13-28 disclose that the system includes a web site that can market the property which includes generating a listing and making the listing available via the Internet.  Col. 7, lines 42-53 then disclose that the web site provides a series of interfaces for viewing available listings and entering into the home buying or selling process);  
 creating, by the multi-mode communication management system, accounts for the plurality of buyers and to create accounts for a plurality of real estate agents (Col. 9, lines 22-40 disclose that a personalized process manager is created which will facilitate the home buying process for the buyer.  A screen shot illustrating the main interface is shown in Fig. 22.  An e-mail to the buyer is also generated welcoming her to the process and giving login instructions and a password for access to the site.  When the buyer receives the e-mail, she may activate log in using her password, and activate and being using her process manager.  This is creating an account for a buyer, and since this is done for not simply one person, but any buyer interested in a specific geographic area where the website serves (Col. 6, lines 40-45), this is a plurality of buyers.  Further, Col. 5, lines 23-36 disclose that both buyers and sellers may begin the buying and selling process at the home page by selecting their respective "Get Started Now!" text.  Potential buyers may look at available properties and begin the bidding process by selectin” of a bid banner which provides access to a bid on/view homes section of the web site.  Buyers, sellers, and agents who are already clients of or registered to the web site may log onto their own personalized area of the system, i.e., their personalized transaction managers); 
capturing, by the multi-mode communication management system, module configured to capture a plurality of communications from different communication types between one or more of the plurality of buyers and one or more of the plurality of real estate agents regarding any of the real estate listings (Col. 12, lines 10-25 disclose that the buyer is asked whether she would like the assistance of a local agent in the market of interest in writing up the offer, contingency offer, or counteroffer depending upon the stage of the transaction.  If the buyer chooses to work with a local agent (which note that based on Col. 11, lines 20-30, the local agent is affiliated with the web site), she indicates preferences for meeting times via her personalized process manager which information is then processed by the system and communicated to a customer service agent for coordination of a meeting with the buyer which is then communicated to the local agent.  These are a plurality of communications between the buyer and the agent because the buyer communicates that she wants to use the local agent to the system (for the purposes of communicating with the local agent), and another communication is sent to the local agent.  Further, the buyer then meets with the local agent, which is another communication, and information regarding these communications, which will be discussed in the next limitation, are stored by the system.  Regarding the feature of “from different communication types,” Fig. 9 discloses that the customer contacts the agent via e-mail, telephone, or teleconferencing.  These satisfy the at least two different communication types stipulated by claims 3 and 12); 
capturing, by the multi-mode communication management system, metadata corresponding to each of the plurality of communications, the metadata including at least identification of the one or more of the plurality of buyers and the one or more of the plurality of real estate agents involved in each of the communications (Col. 12, lines 8-25, as discussed above, disclose communicating a message from a buyer, through her personalized process manager, to a local agent.  This means that both of these people are identified or else there would be no way to connect the two using the system.  Additionally, as discussed above, the users of the web site each have a personalized account with a login, and through this identification, are able to use the website and to communicate with the buyer and/or agent); 
storing, by the multi-mode communication management system, the plurality of communications and the metadata corresponding to each of the plurality of communications (As above, Col. 12, lines 20-25 discloses that the information discussed between the buyer and the agent is stored by the system.  Further, the initial communications between the buyer and agent, using the system are stored because the buyer indicates preferences for meeting times via her personalized process manager, which is then processed by the system.  This information is stored, at the very least, temporarily, by the website/system or else it could not be processed.  Further, Col. 11, lines 43-55 disclose additional communications between the buyer and an agent regarding pursuing particular properties and any decisions made by the buyer at this state are processed and stored in the system);
receiving, by the multi-mode communication management system, a request including identification of a particular real estate agent from the plurality of real estate agents, identification of a particular buyer of the plurality of buyers, and identification of a particular property of the plurality of properties (As above, Col. 12, lines 8-25 teach that the system receives a request (i.e. from a buyer to contact a local agent) and this request includes a particular real estate agent (i.e. the local agent), the particular buyer (i.e. the buyer indicating preferences for meeting times via her personalized process manager), and an identification of a particular property (i.e. the property that is being discussed with the local agent to determine the contents of the offer - this feature is discussed from Col. 11, line 43 - Col. 12, line 8)); 
retrieving, by the multi-mode communication management system, particular communications from the multi-mode communication database in response to the request, the particular communications corresponding to the particular real estate agent, the particular buyer, and the particular property and providing, by the multi-mode communication management system, the particular communications to the particular real estate agent (As above, in response to the request to utilize a local agent, the system retrieves this request.  Specifically, Col. 12, lines 10-15 explicitly states that after the buyer indicates preferences (i.e. a communication), this information (i.e. communication) is then processed (i.e. retrieved) by the system and communicated to a customer service agent, which is then further communicated (i.e. provided) to the local agent). 
In sum, Mini discloses a system, method, and computer-readable medium for presenting real estate listings, creating accounts for buyers and agents, as well as capturing, storing, retrieving, and providing communications.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 5712725109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3667